Exhibit 10.2

 

Enzo biochem, INC.

 

AMENDMENT NO. 1

TO

Amended and restated employment agreement

 

This Amendment No. 1 (the “Amendment”) to the Amended and Restated Employment
Agreement dated December 4, 2008 (the “Agreement”) between Enzo Biochem, Inc., a
New York corporation, with its principal office at 60 Executive Blvd,
Farmingdale, NY 11735 (the “Company”), and Barry W. Weiner (the “Executive”), is
made as of January 5, 2017.

 

RECITALS:

 

WHEREAS, the Executive is currently employed by the Company pursuant to the
Agreement;

 

WHEREAS, the Company recognizes that the Executive has made substantial
contributions to the growth and success of the Company; and

 

WHEREAS, the Company desires to amend the Agreement to increase the Executive’s
Base Salary (as defined in the Agreement).

 

NOW, THEREFORE, it is hereby agreed as follows:

 

Amendment to the Agreement. Section 2.1 of the Agreement is hereby amended and
restated in its entirety as follows:

 

“2.1    Base Salary. As compensation for the Executive’s employment hereunder,
the Executive shall be entitled to receive a base salary at a rate of
$542,000.00 per annum payable (and subject to withholding) in accordance with
the Company’s normal payroll practices from time to time at the discretion of
the Board. (The base salary as increased from time to time being hereinafter
referred to as the “Base Salary.”)”

 

Date of Effectiveness; Limited Effect. This Amendment will become effective on
the date first written above (the “Effective Date”). Except as expressly
provided in this Amendment, all of the terms and provisions of the Agreement are
and will remain in full force and effect and are hereby ratified and confirmed
by the parties hereto. Without limiting the generality of the foregoing, the
amendments contained herein will not be construed as an amendment to or waiver
of any other provision of the Agreement or as a waiver of or consent to any
further or future action on the part of the parties hereto. On and after the
Effective Date, each reference in the Agreement to “this Agreement,” “the
Agreement,” “hereunder,” “hereof,” “herein” or words of like import will mean
and be a reference to the Agreement as amended by this Amendment.



 



Miscellaneous.

 

(a)      This Amendment shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without reference to
principles of conflicts of law (other than Sections 5-1401 and 5-1402 of the
General Obligations Law).

 

(b)      This Amendment shall inure to the benefit of and be binding upon the
parties hereto and their respective permitted successors and permitted assigns.

 

(c)      The headings in this Amendment are for reference only and do not affect
the interpretation of this Amendment.

 

(d)      This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.

 

(e)      This Amendment constitutes the sole and entire agreement of the parties
hereto with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.

 

[Signature Page Follows]

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

  ENZO BIOCHEM, INC.               By:  /s/  Elazar Rabbani     Name: Elazar
Rabbani     Title: Chief Executive Officer               /s/  Barry Weiner    
Name: Barry Weiner  

 